

116 S2388 IS: To amend the Internal Revenue Code of 1986 to permit the postponement of certain deadlines by reason of significant fires.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2388IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit the postponement of certain deadlines by
			 reason of significant fires.
	
		1.Authority to postpone certain tax deadlines by reason of significant fires
 (a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended— (1)by inserting , a significant fire, after federally declared disaster (as defined in section 165(h)(3)(C)(i)) in subsection (a),
 (2)by inserting , fire, after disaster each place it appears in subsections (a)(1) and (b), and (3)by adding at the end the following new subsection:
					
 (d)Significant fireFor purposes of this section, the term significant fire means any fire with respect to which assistance is provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act..
				(b)Conforming amendments
 (1)The heading of section 7508A of the Internal Revenue Code of 1986 is amended by inserting , significant fire, after federally declared disaster. (2)The item relating to section 7508A in the table of sections for chapter 77 of such Code is amended by inserting , significant fire, after federally declared disaster.
 (c)Effective dateThe amendments made by this section shall apply to fires for which assistance is provided after the date of the enactment of this Act.